UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  4/6/2020

 UNITED STATES OF AMERICA

          -v-                                                    No. 13-cr-167 (RJS)
                                                                      ORDER
 FRANKLIN NUNEZ,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On April 6, 2020, the Court received a letter from defendant, dated March 25, 2020,

requesting compassionate release from custody in light of the coronavirus pandemic. Accordingly,

IT IS HEREBY ORDERED THAT the government shall file a letter by Friday, April 10, 2020,

setting forth its position on defendant’s request, including whether (i) defendant has exhausted his

administrative remedies and (ii) defendant’s request should be granted on the merits.



SO ORDERED.

Dated:          April 6, 2020
                New York, New York


                                                     RICHARD   D J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
